The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 22, 2015

                                      No. 04-14-00878-CR

                                   Matthew Douglas HAYES,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR10841W
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER
       Appellant, Matthew Hayes, entered into a plea agreement in two separate cause numbers
whereby he pled guilty to two charges of aggravated robbery with a deadly weapon under each
cause number (for a total of four counts). Hayes subsequently perfected two separate appeals
under each of the two cause numbers: 04-14-878-CR (878 appeal) and 04-14-879-CR (879
appeal).

        On April 1, 2015, the State filed a notice and motion for correction in both appeals, in
which it asserted Hayes waived his right to appeal in the 878 appeal as part of his plea bargain.
The State asserted that although the trial court admonished Hayes regarding waiver of his right to
appeal, the form signed by the trial court is ambiguous, in that the trial court’s marking appeared
in the space between that granting permission to appeal and that stating there is no right to
appeal. The State requested this court obtain a corrected certification from the trial court
indicating appellant has no right to appeal in the 878 appeal.

        Appellant responded to the State’s motion on April 20, 2015. In his response, appellant
asserted the trial court granted permission to appeal in the 879 appeal, and thereby intended to
and did grant permission to appeal in the 878 appeal as well.

        Review of the Clerk’s Record in the 878 appeal revealed the trial court’s form titled
“Certification of Defendant’s Right to Appeal” was ambiguous as to Cause Number 2013-CR-
10841W. As the State asserted, the form signed by the trial court is ambiguous and was not a
clear indication of which box the trial court intended to mark.
        For this reason, on April 28, 2015, this Court granted the State’s Motion for Correction
and Motion to Abate filed in both appeals, the 878 appeal and the 879 appeal. This Court
ordered the trial court to file a supplemental clerk’s record in the 878 appeal to include a
corrected “Certification of Defendant’s Right of Appeal” as to Cause Number 2013-CR-10841W
and which clearly indicated whether the trial court granted Hayes permission to appeal or
whether there is no right to appeal.

        On May 20, 2015, the trial court filed a supplemental clerk’s record in both the 878 and
the 879 appeal to include an “Amended Trial Court’s Certification of Defendant’s Right of
Appeal” as to Cause Number 2013-CR-10841W (878 appeal) and 2013-CR-10842W (879
appeal). The amended certifications filed in both appeals are identical, and on each, the trial
court clearly indicates both appeals originated from a plea bargain case, and Hayes has no right
to appeal. The trial court also included a handwritten notation stating, “Orig cert. checked by
Defendant’s atty in error. Ct never gave Defendant permission to appeal.”

        In light of the record presented and based upon the amended certification filed in both the
878 appeal and the 879 appeal, it appears Hayes has no right of appeal in either cause. Therefore
Texas Rule of Appellate Procedure 25.2(d) requires this court to dismiss these appeals. TEX. R.
APP. P. 25.2(d).

       Appellant Hayes is ORDERED to respond within ten days from the date of this order to
show cause why his appeals should not be dismissed for want of jurisdiction pursuant to
Appellate Rule 25.2(d). If Appellant Hayes does not respond timely, this appeal will be
dismissed.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court